Citation Nr: 1424778	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including bipolar disorder and major depression.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to September 1972, and from March 1977 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

In December 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  PTSD and TDIU

The Veteran's service-connected PTSD is currently assigned a 30 percent disability rating under Diagnostic Code 9411, effective May 1, 2008.  The Veteran seeks a higher initial rating.

The Veteran was provided with VA examinations most recently in February 2011.  Subsequently, however, the Veteran alleged that his condition has worsened, that his prescription dosage has been increased as a result, and he has requested that he be afforded a new VA examination.  See Brief, April 2013; Correspondence, July 2013 and August 2013.  Based thereon, the Board finds that a remand is necessary to address the current severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Because the Veteran's claim for a TDIU is inextricably intertwined with the Veteran's PTSD rating claim, the Board defers decision on that matter pending the development on the rating claim directed herein.

B.  Acquired Psychiatric Disorder, Other than PTSD, including Bipolar Disorder and Major Depression

The Veteran claims that he has a bipolar disorder and major depression that is related to his active service.

The Veteran's claim was denied by way of the January 2009 rating decision.  The Veteran filed a January 2009 notice of disagreement, but no Statement of the Case (SOC) has been issued.  Therefore, this claim must be remanded to allow the RO to provide the Veteran with an SOC relating to his claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board adds that the Veteran has submitted treatment records relating to mental conditions from the Huntsville Hospital System dated in March 2002, Carraway Hospital dated in January 1995, and selected records from the Mental Health Center in Madison County dated through April 2008, as well as an April 2008 letter from the Madison County facility noting that he had been treated there since 1995.  He also asserted during the hearing that he was treated at Crestwood in 2001.  In light of the above, the Board finds that on remand, any outstanding treatment records from these facilities relating to mental health treatment should be obtained.

In addition, the statement of the case and a supplemental statement of the case indicate that VA treatment records dating from February 2009 were reviewed.  Those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private treatment records relating to mental health treatment or hospitalizations from the Huntsville Hospital System (including dated in March 2002), Crestwood Hospital (including dated in 2001), Carraway Hospital (including dated in January 1995), and the Madison County Mental Health Center (dated since 1995).  To that end, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2. Obtain VA treatment records pertaining to the Veteran, including those dating from February 2009.

3. After the above development has been completed, provide the Veteran with a new VA examination to address the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

Also, please ask the examiner to address the functional impairment that results solely from the Veteran's PTSD.

4. Issue a statement of the case concerning the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including bipolar disorder and major depression.  Inform the Veteran that a substantive appeal must be filed in order to perfect the issue.

5. Then, readjudicate the Veteran's claims.  If the claim remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

